DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	Examiner Comment
The examiner recommends filing a written authorization for Internet communication in response to the present action.  Doing so permits the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant.  The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms.  See MPEP § 502.03 for other methods of providing written authorization.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/30/2021 and 01/04/2022 has been acknowledged and considered by the examiner. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) is acknowledged. 


Claim Objections
Claims 8 and 14 are objected to because of the following informalities:  
The limitation “receiving, at the one or more computing devices…” (emphasis added) is recited.  However, no previous instance of “one or more computing devices” is recited. Appropriate correction is required.

Claim Interpretation
Regarding claims 2, 4, 9, 11, 15 and 17 the claims recite alternative language, i.e. using the term “at least one of”, and as such, the Examiner interprets certain features to not be required due to the claim language listing the features in the alternative.  The rejection below specifies the particular limitations.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (U.S. 2017/0004012 A1) in view of Stewart et al. (U.S. 2002/0019797 A1).
Regarding claims 1, 8 and 14, Brown discloses a method, implemented at least in part by one or more computing devices associated with a group-based communication platform, comprising:
receiving, at the one or more computing devices (CN), a first message from a first application (Brown; paragraphs 0038, 0039 and 0055; Brown discloses a collaboration agent enables posting messages, i.e. “receiving a first message”, to a situation stream.  The collaboration agent may be hosted on a CN, i.e. “computing device”.  Messages are exchanged a first message from a first application”, and a second management application); 
associating, by the one or more computing devices (CN), the first message with a first channel (situation stream) of the group-based communication platform, wherein the associating comprises making the first message available to the first application and a second application via the first channel (situation stream) (see Brown; paragraphs 0020, 0038, 0055 and 0056; Brown discloses a collaboration of management applications, in which the management applications collectively post messages, i.e. “group-based communication platform”, enabled, i.e. “making the first message available”, by the collaboration agent hosted on the CN, i.e. “computing device”, in a situation stream, i.e. “a first channel”.  In particular, the first management application posts an alert message and the second application retrieves information from the posted message, as such, the posted message is available to the first and second management application in the situation stream); 
in response to detecting an event, receiving, from the second application, a request to perform an action in association with the group-based communication platform (see Brown; paragraphs 0056, 0057 and 0060; Brown discloses the second management application monitors the situation stream and retrieves information from the posted message, e.g. alert message, which identifies an alert event and posts an inform message, i.e. “perform an action in association with the group-based communication platform”, which includes information pertinent to addressing the alert event.  The examiner notes that according to the applicant’s specification, an action may comprise transmitting a message in an existing channel; see applicant’s specification as filed; paragraph 0090);
causing performance of the action”).
While Brown discloses the “first channel” and “group-based communication platform”, as discussed above, and further determining whether a user is connected to the situation stream (see Brown; paragraph 0078), Brown does not explicitly disclose wherein the action comprises inviting a user to the first channel, the user being associated with the group- based communication platform.
In analogous art, Stewart discloses wherein the action comprises inviting (adding) a user to the first channel (c-space), the user being associated with the group-based communication platform (see Stewart; paragraphs 0025, 0026, 0083 and 0114; Stewart discloses a collaboration system includes c-space, i.e. “first channel”.  There can be any number of concurrent c-spaces, each supporting any number of trading partners, which may be a user interested in participating in the collaboration system, i.e. “group-based communication”.  Trading partners to whom messages should be routed are determined and the recipients are added, i.e. “inviting a user” by determining who should be added).
One of ordinary skill in the art would have been motivated to combine Brown and Stewart because they both disclose features for communicating in a collaborative system, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to have incorporated the management of collaboration spaces as taught by Stewart into the system of Brown in order to provide the 
Regarding claims 2, 9 and 15, Brown and Stewart disclose all the limitations of claims 1, 8 and 14, as discussed above, and further the combination of Brown and Stewart clearly discloses wherein the action further comprises at least one of: transmitting a second message via the first channel (see Brown; paragraphs 0038 and 0057; Brown discloses the collaboration agent enabling posting of messages and an inform message, i.e. “second message”, is posted), the second message comprising at least one of a link to the first message, a type of the event (see Brown; paragraph 0057; Brown discloses message type), content from the first message (see Brown; paragraphs 0055 and 0057; Brown discloses the resource identifier, e.g. CN01, from the alert message is also in the inform message), metadata, an identifier of the first message, an identifier of the first application, or data received responsive to a service made available by the first application; 
causing execution of a workflow process associated with the group-based communication platform; or 
notifying the user of the event.
(The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “transmitting a second message…”,  and “the second message comprising at least one of…a type of the event…content from the first message” alternatives).	
Regarding claims 3, 10 and 16, Brown and Stewart disclose all the limitations of claims 1, 8 and 14, as discussed above, and further the combination of Brown and Stewart clearly discloses wherein: the first application (software application) is associated with a first organization (separate company) (see Stewart; paragraphs 0080 and 0084; Stewart discloses that the collaboration server allows separate companies, referred to as trading partners, to collaborate on complex tasks and projects.  The trading partners use collaboration software applications allowing them to send and receive messages automatically.  Therefore, each trading partner is a separate company, i.e. “first organization”, and has a software application, i.e. “first application”); and 
the second application (software application) is associated with a second organization (separate company) different from the first organization (separate company) (see Stewart; paragraphs 0080 and 0084; Stewart discloses that the collaboration server allows separate companies, referred to as trading partners, to collaborate on complex tasks and projects.  The trading partners use collaboration software applications allowing them to send and receive messages automatically.  Therefore, each trading partner is a separate company, i.e. “second organization”, and has a software application, i.e. “second application”).
One of ordinary skill in the art would have been motivated to combine Brown and Stewart because they both disclose features for communicating in a collaborative system, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to have incorporated Stewart’s collaborative workflow management into the system of Brown in order to provide the benefit of the different management applications and their conversational workflow pertaining to shared resources (see 
Regarding claims 4, 11 and 17, Brown and Stewart disclose all the limitations of claims 3, 10, 16, as discussed above, and further the combination of Brown and Stewart clearly discloses wherein: the user is a first user associated with the first organization (see Stewart; paragraphs 0080 and 0083; Stewart discloses that the collaboration server allows separate companies, referred to as trading partners, to collaborate on complex tasks and projects.  Further, the trading partners may be users.  Therefore, each trading partner is a user, i.e. “first user”, associated with a separate company, i.e. “first organization”); and the method further comprises at least one of: 
inviting (adding) a second user associated with the second organization to the first channel (see Stewart; paragraphs 0026, 0083 and 0114; Stewart discloses any number of concurrent c-spaces, i.e. “first channel”, each supporting any number of trading partners, which may be users.  The trading partners, i.e. “second user”, to whom messages should be routed are determined and then added), creating a second channel and inviting (adding) the second user to the second channel (see Stewart; paragraphs 0026, 0083 and 0114; Stewart discloses any number of concurrent c-spaces, i.e. “second channel”, each supporting any number of trading partners, which may be users.  The trading partners, i.e. “second user”, to whom messages should be routed are determined and then added), or transmitting a message to the first user, the message comprising an actuatable element for causing a message to be sent to the second user (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen inviting a second user associated with the second organization to the first channel”, and “creating a second channel and inviting (adding) the second user to the second channel” alternatives).
One of ordinary skill in the art would have been motivated to combine Brown and Stewart because they both disclose features for communicating in a collaborative system, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to have incorporated Stewart’s collaborative workflow management into the system of Brown in order to provide the benefit of the different management applications (see Brown; paragraph 0020) to be implemented in separate companies, such that the resources being shared can be part of a global e-commerce solution in which multiple users are included (see Stewart; paragraphs 0080, 0083 and 0084).
Regarding claim 5, Brown and Stewart disclose all the limitations of claim 3, as discussed above, and further the combination of Brown and Stewart clearly discloses detecting the event based at least in part on a condition that is satisfied by a parameter that matches at least one of data or metadata associated with the first message (see Brown; paragraphs 0058 and 0060; Brown discloses that the alert message, i.e. “first message”, includes an alert type, i.e. “data”,  and the inform message indicating information that matches the alert type, i.e. “data”) (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen both alternatives); and 
in response to detecting the event, causing, by the one or more computing devices, the action to be performed via the group-based communication platform (see Brown; paragraph The examiner notes that according to the applicant’s specification, an action may comprise transmitting a message in an existing channel; see applicant’s specification as filed; paragraph 0090).
Regarding claims 6 and 12, Brown and Stewart disclose all the limitations of claim 1, as discussed above, and further the combination of Brown and Stewart clearly discloses determining that the event is resolved (see Brown; paragraphs 0062-0064; Brown discloses inquiry message and reply message noting the spike in latency has past); and 
in response to determining that the event is resolved, removing the user from the first channel (see Stewart; paragraphs 0114 and 0240; Stewart discloses removing trading partners).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claims 1 and 8. 
Regarding claims 7, 13 and 20, Brown and Stewart disclose all the limitations of claims 1, 8 and 14, as discussed above, and further the combination of Brown and Stewart clearly discloses wherein: the first application is associated with a first organization of the group-based communication platform (see Stewart; paragraphs 0080 and 0084; Stewart discloses that the collaboration server allows separate companies, referred to as trading partners, to collaborate on complex tasks and projects.  Further, the trading partners use software applications to send and receive messages.  Therefore, each trading partner has an application, i.e. “first application”, associated with a separate company, i.e. “first organization”); 
the first channel (c-space) is associated with the first organization (see Stewart; paragraphs 0026 and 0080; Stewart discloses different c-spaces for each trading partner which is separate company); 
second application”, associated with a separate company, i.e. “second organization”; 
the method further comprises receiving a request associated with the first organization to add the second application to the first channel (see Stewart; paragraph 0026 and 0114; Stewart discloses concurrent c-spaces and determining then adding trading partners who the messages should be routed to); and 
in response to receiving an authorization of the request, setting permissions associated with the first message such that the first message is accessible to the second application (see Brown; paragraphs 0020 and 0038; Brown discloses the enablement of posting messages).
One of ordinary skill in the art would have been motivated to combine Brown and Stewart because they both disclose features for communicating in a collaborative system, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to have incorporated Stewart’s collaborative workflow management into the system of Brown in order to provide the benefit of the different management applications and their conversational workflow pertaining to shared resources (see Brown; paragraphs 0017 and 0020) to be implemented in separate companies, such that the resources being shared can be part of a global e-commerce solution in which multiple users are included (see Stewart; paragraphs 0080, 0083 and 0084).
Regarding claim 18, Brown and Stewart disclose all the limitations of claims 1, 8 and 14, as discussed above, and further the combination of Brown and Stewart clearly discloses transmitting a notification to the user, the notification indicating a second action taken by the second application responsive to the event (see Brown; paragraph 0057 and Figure 3; Brown discloses the inform message includes an identifier for the user, e.g. admin.  The inform message is sent by the second management application).
Regarding claim 19, Brown and Stewart disclose all the limitations of claims 1, 8 and 14, as discussed above, and further the combination of Brown and Stewart clearly discloses wherein the notification additionally indicates a third action taken by a second user associated with the second organization (see Brown; paragraphs 0057 and 0083; Brown discloses a discovery message introducing a user, i.e. “second user”.  Further, Stewart discloses different trading partners associated with a number of c-spaces, and joining the c-space; see Stewart; paragraphs 0026, 0080 and 0114).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claims 1 and 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kraft (U.S. 2005/0027811 A1) discloses suitable business program applications that collaborate through exchange of messages to execute a business activity electronically.
Halverson et al. (U.S. 2011/0208610 A1) discloses a method of exchanging business documents between customer and supplier computers.
Quon et al. (U.S. 2016/0284031 A1) discloses management of user chat channels including channel bots that check inventory or close customer support tickets.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653. The examiner can normally be reached M-F 7:30am-5:00pm (every other Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.C/Examiner, Art Unit 2442                                                                                                                                                                                                        02/26/2022

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442